Citation Nr: 1227498	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tremors of the hands.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2008, and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the Veteran's claims of service connection for hypertension, tremors of the hands, and a lung disorder.  The appeal of the initial evaluation for PTSD is addressed in the remand that follows the Board's decision.


FINDING OF FACT

In July 2012, prior to the issuance of a final decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to service connection for hypertension, tremors of the hands, and a lung disorder.



CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to service connection for hypertension has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Veteran's appeal as to the issue of entitlement to service connection for tremors of the hands has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The Veteran's appeal as to the issue of entitlement to service connection for a lung disorder has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In July 2012, the Veteran testified at a hearing before the Board sitting at the RO.  At his hearing, he indicated that he wished to withdraw his claims of service connection for hypertension, tremors of the hands, and a lung disorder.  He also submitted a signed statement to that effect.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of these three issues and it was made prior to the issuance of a final decision.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claims of service connection for hypertension, tremors of the hands, and a lung disorder.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to these three claims.


ORDER

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for tremors of the hands is dismissed.

The appeal of the issue of entitlement to service connection for a lung disorder is dismissed.


REMAND

The Board finds it necessary to remand the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD for additional development.

At his July 2012 Board hearing, the Veteran testified that he receives regular treatment for his PTSD at the VA Outpatient Center (VAOPC) in Lowell, Massachusetts.  VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as treatment records from a VA facility.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  In the Veteran's case, records have been obtained from the Lowell facility through September 2007.  Therefore, the claim must be remanded to obtain the VA treatment records dated since that time.

A VA compensation examination in connection with the Veteran's PTSD claim was conducted in March 2008.  At his hearing, the Veteran stated that his symptoms had gotten worse since the time of that examination.  Given that his PTSD-related symptoms may have worsened and given that over four years have passed since the most recent VA compensation examination, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2007) from the Lowell VAOPC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the PTSD rating issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


